Citation Nr: 0215989	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  He received a Combat Infantryman's Badge.  

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for special monthly pension.

In December 2000 the Board remanded this issue to the RO for 
further development and consideration.  The RO granted the 
veteran's claim for entitlement to special monthly pension 
due to statutory housebound regulations in an August 2002 
rating decision.  However, the RO has since has continued to 
deny the claim of entitlement to special monthly pension by 
reason of being in need of the regular aid and attendance of 
another person and returned the case to the Board.  


FINDINGS OF FACT

1.  The veteran is receiving a VA pension based on permanent 
and total disability due to several chronic conditions that 
are not service connected.  They are: heart disease with 
congestive heart failure and hypertension (rated as 100 
percent disabling); degenerative joint disease in the lumbar 
spine (rated as 40 percent disabling); obstructive sleep 
apnea (rated as 30 percent disabling); degenerative joint 
disease in the cervical spine (rated as 20 percent 
disabling); residuals of a left shoulder injury (rated as 20 
percent disabling) and residuals of a right shoulder injury 
(rated as 20 percent disabling).  The combined rating, 
considering the aggregate effect of all of these conditions, 
is 100 percent and, as alluded to earlier, the RO has granted 
special monthly pension benefits based on being housebound.  

2.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.  

3.  The veteran is not a patient in a nursing home.  

4.  The veteran is not bedridden.  

5.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  He also does not have 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance, which by reason of disability cannot be 
done without aid.


CONCLUSION OF LAW

The criteria have not been met for special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The April 2001 RO letter informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination for housebound status or permanent need for 
regular aid and attendance in July 1999.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  A 
person shall be considered to be in need of a regular aid and 
attendance if such person is (1) a patient in a nursing home 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2002).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b), (c) 
(2002).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
veteran is unable to perform, should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  Neither is 
permanency of the need for regular aid and attendance 
necessary.  VAOPGCPREC 21-94 (Dec. 13, 1994).

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
United States Court of Appeals for Veterans Claims (Court) 
noted: (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that 
at least one of the enumerated factors be present; and (3) 
the "particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

The RO has determined the veteran is permanently and totally 
disabled due to the following conditions-none of which is 
service connected: heart disease with congestive heart 
failure and hypertension (rated as 100 percent disabling); 
degenerative joint disease in the lumbar spine (rated as 40 
percent disabling); obstructive sleep apnea (rated as 30 
percent disabling); degenerative joint disease in the 
cervical spine (rated as 20 percent disabling); residuals of 
a left shoulder injury (rated as 20 percent disabling) and 
residuals of a right shoulder injury (rated as 20 percent 
disabling).  The combined rating, considering the aggregate 
effect of all of these conditions, is 100 percent and, as 
alluded to earlier, the RO has granted special monthly 
pension benefits based on being housebound.  

The veteran underwent a special aid and attendance medical 
evaluation in July 1999.  And as further support for his 
claim, private medical records dated December 1999 to May 
2000, and VA medical records, dated November 1996 to January 
2001, were obtained.  But these records do not show that he 
satisfies any of the various legal criteria alluded to above 
to receive special monthly pension benefits based on aid and 
attendance status.  Although the veteran has had surgery to 
repair a traction retinal detachment the private medical 
records show that his is not blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less.  The VA medical records show that the veteran is not 
bedridden as he attends the VA medical center for outpatient 
treatment.  

The July 1999 VA aid and attendance medical examiner 
indicated that the veteran was able to independently perform 
most basic activities of daily living.  He does not operate 
motor vehicle, although he still had his driver's license.  
The report concluded that daily skilled services were not 
indicated.  

The Board does not dispute that the veteran has multiple 
disabilities, some of which are considerably more severe than 
others; and indeed, because of the extent of his disability-
as a whole, he was granted a VA pension and even special 
monthly pension benefits because he is housebound.  But 
special monthly pension benefits based on aid and attendance 
status is an entirely different standard altogether and 
requires even more functional impairment than has been 
demonstrated.  The dispositive issue in these types of cases, 
irrespective of the number of disabilities present, is 
whether the veteran actually needs the regular aid and 
attendance of another person.  The July 1999 aid and 
attendance examiner reported that the veteran had adequate 
range of motion of the upper extremities to permit him to 
perform most self care such as feed himself, shave himself, 
dress and undress himself and take care to the needs of 
nature, but not bathe himself.  With regard to the veteran's 
lower extremities the examiner indicated that the veteran 
could stand and walk but did so slowly and with a slight limp 
because of a periodically painful left foot.  However, he did 
not require any aids such as a cane, brace, crutches or 
walker for locomotion.  Consequently, his appeal cannot be 
allowed based on the medical and other evidence currently of 
record because he does not meet any of the threshold minimum 
legal requirements for aid and attendance status.  
Furthermore, the medical and other evidence is not 
approximately equally balanced, for and against the claim, on 
this or any other relevant issue, so the benefit- of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for special monthly pension benefits based on aid 
and attendance is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

